Citation Nr: 1017687	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  04-44 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from September 1969 until 
April 1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that determined that new and material 
evidence had not been received to reopen the Veteran's claim. 

The Veteran appealed the RO's denial to the Board, which in a 
March 2006 decision, determined that new and material 
evidence had not been submitted to reopen the Veteran's 
claim.  Thereafter, a Joint Motion for Remand to the Board 
was filed with the United States Court of Appeals for 
Veterans Claims (Court) on January 23, 2007 requiring the 
Board to provide an adequate statement of the reasons or 
bases for its decision to not reopen the claim.  The Court 
granted the motion on January 30, 2007, and vacated and 
remanded the March 2006 Board decision for readjudication 
consistent with the motion.  Subsequently, in January 2008, 
the Board remanded the claim for further development. 
Thereafter, in a September 2008 decision, the Board reopened 
the Veteran's claim for entitlement to service connection for 
a back disability and remanded it for additional development.  
The requested development has been completed and the claim is 
again before the Board for readjudication.


FINDING OF FACT

Clear and unmistakable evidence of record establishes that 
lower lumbar spine degenerative disc disease and arthritis 
pre-existed service and was chronically aggravated by 
military service.




CONCLUSION OF LAW

Pre-existing lower lumbar spine degenerative disc disease and 
arthritis was aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.59 (2009).

In this case, the Veteran's claim is being granted and the 
Board's decision represents a complete grant of the benefit 
sought on appeal.  As such, the Board finds that any 
deficiency in the VCAA notice is harmless and does not 
prejudice the Veteran. Bernard v. Brown, 4 Vet. App. 384 
(1993).

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence 
relevant to the issues and rating periods on appeal. 
 Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Additionally, under 38 U.S.C.A. § 1111, a veteran is afforded 
a presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  
See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b) 
(1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).

Legal Analysis

The Veteran asserts that service connection is warranted for 
a back disability.  With respect to a current disability, VA 
and private outpatient treatment records show that since 
1996, the Veteran has complained of and been treated for low 
back pain that has been variously diagnosed as lumbar facet 
syndrome, intervertebral disc degeneration, diffuse 
degenerative disc disease and spondylosis, lumbar 
spondylosis, degeneration of the intervertebral disc, and/or 
degeneratve thoracic and lumbar spine.

However, the record shows that such low back disability pre-
existed the Veteran's service.  In this regard, the record 
demonstrates that on the Veteran's May 1969 report of medical 
examination, the Veteran reported a history of recurrent back 
pain and the examiner requested an orthopedic consultation.  
The May 1969 orthopedic consultation sheet shows that the 
Veteran reported that he fell out of a pick up truck two 
years prior and that he was subsequently hospitalized for 
several days and fitted for a back brace that he wore for two 
or three months.  The examiner diagnosed the Veteran with a 
healed sprain of the lumbar spine.  Therefore, based on the 
above-referenced evidence, the Board finds that there is 
clear and unmistakable evidence that the Veteran's low back 
disability existed prior to service.  38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304.

With respect to whether the Veteran's pre-existing back 
disability was aggravated by his service, the Veteran's 
service treatment records show that in September 1971, the 
Veteran complained of experiencing right-sided low back pain 
that radiated down the posterior aspect of his leg, as well 
as numbness in his 3rd to 5th toe.  The Veteran also indicated 
that he had longstanding low back pain, but that the 
radiation had been present for around three weeks.  After an 
examination, the Veteran was given a physical profile for low 
back pain with a pinched nerve.  In October 1971, the Veteran 
again complained of decreased numbness in his toes and 
persisting low back pain with radiation down his posterior 
right leg to heel.  He again went to the orthopedic clinic, 
where the examiner's provisional diagnosis was that of low 
back pain versus herniated nucleus pulposus.  A subsequent 
service treatment record shows that the Veteran was admitted 
to the hospital from November 13, 1971 until December 6, 1971 
for treatment of a herniated right L5 S disc and that he was 
given a physical profile.  The Veteran's February 1972 
separation examination shows that the Veteran had a herniated 
L5 S disc.
 
With respect to clinical evidence as to whether the Veteran's 
pre-existing back disability was aggravated by his service, 
an August 1996 private treatment record shows that the 
examiner noted that the Veteran's low back disability started 
30 years ago and was aggravated in service.  It was also 
noted that the Veteran did not have to do anything to cause a 
flare-up in the low back.  Further, an October 2009 VA 
examination report shows that after a physical examination 
and a review of the Veteran's claims file, the examiner's 
impression of the Veteran's condition was that of 
asymptomatic degenerative disk disease of the cervical spine, 
moderate degenerative disk disease with osteoarthritis of the 
thoracic spine, and severe degenerative disk disease and 
arthritic changes of the lower lumbar spine with symptoms 
suggestive of multilevel radiculopathy affecting the right 
lower extremity.  The examiner further opined that:

The injury sustained in October 1971 
certainly could have exacerbated the 
patient's condition.  However, given the 
diffuse nature of the osteoarthritic 
changes in his spine, this is more likely 
than not a preexisting condition that was 
worsened by the injury he sustained in 
service.  Specifically, the injury 
sustained in service could contribute to 
the multilevel disk herniations noted in 
the patient's lumbar strain.  However, 
they could not be attributed to the 
osteoarthritic changes that are diffusely 
noted throughout the cervical, thoracic, 
and upper lumbar spine.

The Board finds that the aforementioned evidence, 
particularly the October 2009 VA opinion, to be competent, 
highly probative medical evidence as to whether the Veteran's 
pre-existing back disability was aggravated in service.  
Therefore, in the absence of any evidence to the contrary and 
with resolution of doubt in the Veteran's favor, the Board 
the finds that service connection is granted for lower lumbar 
spine degenerative disc disease and arthritis.


ORDER

Entitlement to service connection for lower lumbar spine 
degenerative disc disease and arthritis is granted.

    

____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


